Citation Nr: 0020060	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUE

Entitlement to service connection for a claimed bilateral 
foot disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1984 to December 
1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the RO.  

The veteran failed to report to a personal hearing before a 
Hearing Officer at the RO scheduled for April 27, 2000.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has current bilateral foot disability due to disease 
or injury which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran's claim of service connection for a claimed 
bilateral foot disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that he has a bilateral 
foot disability manifested by curved toes as a result of 
wearing boots that were too small during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Board notes, however, that to the extent that the veteran 
may be offering his own opinion as the questions of medical 
diagnosis and causation presented in this case, the record 
does not indicate that he has any professional medical 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Although the veteran is 
asserting that he has current disability due to a preexisting 
bilateral foot disorder that was aggravated by service, his 
lay assertions alone cannot render the claim well-grounded if 
there is no medical evidence of record to show that he has 
current foot disability due to disease or injury which was 
incurred in or aggravated by service.  See Savage v. Gober, 
10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 
(1995)  

In this case, the veteran's examination at induction 
indicated that the veteran indeed had a congenital inversion 
of the 5th digit on each foot.  Moreover, the veteran was 
seen in service on two occasions in 1985 for complaints of 
mild foot pain with the use of certain work boots.  In each 
case, inversion of the 5th toe of the right and left foot was 
noted, and the veteran reported the deformity since birth.  

The veteran requested an orthopedic/podiatry consult for a 
congenital bilateral 5th toe inversion in June 1985.  At that 
time, the 5th digits of both feet indicated dorsal surface 
inversion.  There was no palpable pain.  Normal circulation 
was noted.  The veteran complained of occasional pain with 
certain work boots.  Assessment was that of bilateral 5th 
digit inversion.  The veteran was treated at the Podiatry 
Clinic at the Pease Air Force Base in October 1985.  The 
veteran presented with complaints of bilateral pain in the 
5th toes with deformity since birth.  

However, in this case, there is no post-service medical 
evidence to show that the veteran has current foot 
disability.  Indeed, in the veteran's July 1998 Notice of 
Disagreement, the veteran indicated that he had not seen a 
podiatrist, suggesting that he had not received any medical 
attention for a foot disorder since service.  

While the service medical records show that the veteran 
complained of a foot disorder, no competent evidence has been 
submitted to support the veteran assertions that he has 
current foot disability due to disease or injury which was 
incurred in or aggravated by service.  

Absent such competent evidence, the criteria of Caluza cannot 
be met in this case.  Hence, the claim of service connection 
for claimed bilateral foot disorder is not well grounded.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.  



ORDER

Service connection for a claimed bilateral foot disorder is 
denied, as a well-grounded claim has not been submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

